 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   DON SPRINGMEYER, ESQ.
 2 Nevada Bar No. 1021
   JORDAN BUTLER, ESQ.
 3 Nevada Bar No. 010531
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   (702) 341-5200/Fax: (702) 341-5300
 5 dspringmeyer@wrslawyers.com
   JButler@wrslawyers.com
 6
   Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
   PERFORMANCE RHINO LLC, a Nevada              Case No. 2:19-cv-0450-APG-VCF
10 limited liability company d/b/a/ GUN
   GARAGE,
11
                    Plaintiff,                  STIPULATION AND ORDER TO
12                                              EXTEND TIME FOR DEFENDANTS TO
           vs.                                  FILE REPLY IN SUPPORT OF MOTION
13                                              TO DISMISS
   GUN GARAGE & SHOOTING RANGE
14 LLC, a Kansas limited liability company, and (FIRST REQUEST)
   SUNFLOWER DEVELOPMENT
15 SOLUTIONS LLC, a Texas limited liability
   company,
16
                    Defendants.
17

18          Pursuant to LR IA 6-1, LR IA 6-2, and LR II 7-1, Defendants GUN GARAGE &
19 SHOOTING RANGE LLC (“GGSR”), and SUNFLOWER DEVELOPMENT SOLUTIONS LLC

20 (“Sunflower”) (collectively, “Defendants”) and Plaintiff PERFORMANCE RHINO LLC

21 (“Plaintiff”), by and through their undersigned counsel, submit this Stipulation to extend the time

22 in which Defendants have to file their Reply in support of Defendants’ Motion to Dismiss (ECF

23 No. 14) (the “Motion”), and in response to Plaintiffs’ Response (ECF No. 17).

24          Defendants’ current deadline to reply is Monday, June 10, 2019. Pursuant to this
25 Stipulation, Defendants shall have up to and including Friday, June 14, 2019, to file their Reply.

26 This Stipulation is made in good faith and not for the purpose of delay. The parties have extended
27 mutual professional courtesies concerning the briefing schedule for the Motion to Dismiss based

28 on the exigencies of the case and counsel’s respective schedules (ECF No. 13, ECF No. 15). The
 1 parties do not anticipate any further extensions with respect to the briefing on the Motion.

 2 Respectfully submitted,

 3
     DATED this 10th day of June, 2019.                   DATED this 10th day of June, 2019.
 4
      /s/ Jordan J. Butler                                 /s/Jonathan W. Fountain
 5
     DON SPRINGMEYER, ESQ.                                Jonathan W. Fountain, Esq.
 6   Nevada Bar No. 1021                                  Nevada Bar No. 10351
     JORDAN BUTLER, ESQ.                                  Stephanie S. Buntin, Esq.
 7   Nevada Bar No. 010531                                Nevada Bar No. 12339
     Wolf Rifkin Shapiro Schulman & Rabkin, LLP           HOWARD & HOWARD ATTORNEYS
 8   3556 East Russell Road, Second Floor                 PLLC
     Las Vegas, NV 89120                                  3800 Howard Hughes Parkway, Suite 1000
 9                                                        Las Vegas, NV 89169
     Telephone: (702) 341-5200                            Tel. (702) 667-4823
     Fax: (702) 341-5300                                  Email: iwfah2law.com
10   dspringmeyer@wrslawyers.com                          Email: ss1g4h2law.com
     JButler@wrslawyers.com
11
                                                          Attorneys for Plaintiff
12 KELLY J. TRUSSELL
   (Pro Hac Vice to be Submitted)
13 Of Counsel
   Sloan, Eisenbarth, Glassman, McEntire & Jarboe
14 L.L.C.

15 534 S. Kansas Avenue, Suite 1000
   Topeka, KS 66603
16 Phone: 785-357-6311 Ext. 236
   Fax: 785-357-0152
17 E-mail: ktrussell@sloanlawfirm.com

18 Attorneys for Defendants
19

20 IT IS SO ORDERED.

21
                                                 ________________________________________
22                                               UNITED STATES
                                                         STATESDISTRICT
                                                                  DISTRICTCOURT
                                                                           JUDGEJUDGE or
                                                 MAGISTRATE    JUDGE
                                                 Dated: June 11, 2019.
23

24                                               DATED:

25

26
27

28


                                                    -2-
